 

CAREVIEW COMMUNICATIONS, INC. 8-K [crvw-8k_021020.htm]

EXHIBIT 10.45

 



Execution Version



 



SIXTH AMENDMENT TO CREDIT AGREEMENT

 

SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of February 6,
2020, by and among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation
(“Holdings”), CAREVIEW COMMUNICATIONS, INC., a Texas corporation and a
wholly-owned subsidiary of Holdings (the “Borrower”), PDL INVESTMENT HOLDINGS,
LLC (as assignee of PDL BioPharma, Inc.), a Delaware limited liability company
(both in its capacity as the lender (the “Initial Lender”) and in its capacity
as Agent (solely in such capacity as Agent, the “Agent”)) under the Credit
Agreement (as defined below) and Steven G. Johnson and Dr. James R. Higgins
(each, an individual), as lender (collectively, the “Tranche Three Lender” and,
together with the Initial Lender, the “Lenders”).

 

W I T N E S S E T H

 

WHEREAS Holdings, the Borrower, the Initial Lender and the Agent have entered
into that certain Credit Agreement dated as of June 26, 2015 (as amended by this
Amendment and as amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Credit Agreement”); and

 

WHEREAS, the Borrower the Agent and the Lenders wish to amend the Credit
Agreement as set forth herein.

 

Article I.
DEFINITIONS

 

1.1          Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

 

Article II.
AMENDMENTS

 

2.1          Amendments to Credit Agreement. Upon satisfaction of the conditions
set forth in Section 2.2 hereof, the Credit Agreement shall be amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as follows:

 

(a)           Amendments to Section 1.1:

 

“Additional Tranche Three Funding Date” means the date on which the conditions
set forth in Section 4.4 have been satisfied or waived by the Agent in its sole
discretion and the additional Tranche Three Loan is funded, which date shall
occur no later than February 6, 2020.

 

“Additional Tranche Three Loan” means the term loan from the Tranche Three
Lender on the Additional Tranche Three Funding Date pursuant to Section
2.1.1(c).

 



 

 

 

“HealthCor Note and Warrant Purchase Agreement” means the Note and Warrant
Purchase Agreement dated as of April 21, 2011, among Holdings, HealthCor
Partners Fund, L.P., HealthCor Hybrid Offshore Master Fund, L.P., and the other
investors party thereto, as amended pursuant to the First Amendment dated
December 30, 2011, the Second Amendment dated January 31, 2012, the Third
Amendment dated August 20, 2013, the Fourth Amendment dated January 16, 2014,
the Fifth Amendment dated December 15, 2014, the Sixth Amendment dated March 31,
2015, the Seventh Amendment dated as of June 26, 2015, the Eighth Amendment
dated as of February 23, 2018, the Ninth Amendment dated as of July 10, 2018,
and as further amended, restated, supplemented or otherwise modified pursuant to
(i) the Tenth Amendment to Note and Warrant Purchase Agreement dated as of July
13, 2018, (ii) the Eleventh Amendment to Note and Warrant Purchase Agreement
dated as of March 27, 2019, (iii) the Twelfth Amendment to Note and Warrant
Purchase Agreement dated as of May 15, 2019, and (iv) the Thirteenth Amendment
to Note and Warrant Purchase Agreement dated as of February 6, 2020, and (v) the
terms of the Intercreditor Agreement, as amended.

 

“Initial Tranche Three Funding Date” means May 15, 2019, the date on which the
initial Tranche Three Loan was funded.

 

“Initial Tranche Three Loan” means the term loan from the Tranche Three Lender
on the Initial Tranche Three Funding Date pursuant to Section 2.1.1(c).

 

“Sixth Amendment” means that certain Sixth Amendment to Credit Agreement dated
as of February 6, 2020 by and among Holdings, the Borrower, the Lender, the
Tranche Three Lender and the Agent.

 

“Tranche Three Commitment” means, as to the Tranche Three Lender, the Tranche
Three Lender’s commitment to provide the Tranche Three Loan in the aggregate
principal amount of $700,000, (i) $200,000 on the Initial Tranche Three Funding
Date and (ii) $500,000 on the Additional Tranche Three Funding Date, pursuant to
Section 2.1.1(c).

 

“Tranche Three Funding Date” means the date on which the conditions set forth
in Section 4.4 have been satisfied or waived by the Agent in its sole discretion
and the Tranche Three Loan is funded, which date shall occur no later than May
15, 2019.

 

“Tranche Three Loan” means, collectively, the term loan loans from the Tranche
Three Lender pursuant to Section 2.1.1(c).

 

(b)           Amendments to Section 2.1.1(c):

 

(c)(i) on the Initial Tranche Three Funding Date, the entire amount of its
Tranche Three Commitment $200,000 and (ii) on the Additional Tranche Three
Funding Date, $500,000, after which the Tranche Three Commitment shall terminate
in full.

 



2 

 

 

(c)           Amendments to Section 2.3.1(c):

 

(c) The Borrower promises to pay interest on the unpaid principal amount of
(i) the Initial Tranche Three Loan for the period commencing on the Initial
Tranche Three Funding Date until such Tranche Three Loan is Paid in Full and
(ii) the Additional Tranche Three Loan for the period commencing on the
Additional Tranche Three Funding Date until such Tranche Three Loan is Paid in
Full, in each case at a rate payable in cash per annum equal to 15.5%.

 

(d)           Amendments to Section 2.3.2(c):

 

(c) Subject to Section 2.7, interest accrued on the Tranche Three Loan during
the period from the Initial Tranche Three Funding Date or the Additional Tranche
Three Funding Date, as applicable, until the Tranche Three Maturity Date shall
accrue and be payable in cash (subject to Section 2.7) quarterly on each
Interest Payment Date, in arrears, and, to the extent not paid in advance, upon
a prepayment of the Tranche Three Loan in accordance with Section 2.4 and on the
Tranche Three Maturity Date, in each such case, in cash. Subject to Section 2.7,
after the Tranche Three Maturity Date and at any time an Event of Default
exists, all accrued interest on the Tranche Three Loan shall be payable in cash
on demand at the rates specified in Section 2.3.1.

 

(e)           Amendments to Section 7.1(f):

 

(f) HealthCor Obligations in an aggregate principal amount not to exceed the
aggregate principal amount of the HealthCor Notes outstanding as of May 15, 2019
February 6, 2020, plus accrued interest thereon that is paid-in-kind and added
to the principal balance thereof in accordance with the terms of the HealthCor
Debt Documents, and any Permitted Refinancing thereof so long as concurrently
with the closing of any such Permitted Refinancing the lenders or investors (or
any agent with the power to enter into a binding obligation on behalf of such
lenders or investors) in respect of such Permitted Refinancing enter into an
intercreditor agreement satisfactory in form and substance to the Agent;

 

2.2         Conditions to Effectiveness. This Amendment shall become effective
on the date that each of the following conditions are satisfied (the “Amendment
Effective Date”):

 

(a)           receipt by the Agent of counterparts of this Amendment which shall
be collectively executed by each of the Borrower, the Lenders and the Agent;

 

(b)           the Borrower shall have received the proceeds from the sale of
additional notes under the HealthCor Note and Warrant Purchase Agreement in an
aggregate amount of not less than $100,000;

 



3 

 

 

(c)           receipt by the Agent of a fully executed Nineteenth Amendment to
the Modification Agreement in form and substance satisfactory to the Agent; and

 

(d)           the Borrower shall have paid to the Agent all costs and expenses
of the Agent and the Lenders (including the fees, costs and expenses of legal
counsel incurred in connection with the transactions contemplated under this
Amendment) incurred in connection with the transactions contemplated by this
Amendment.

 

Article III.
MISCELLANEOUS

 

3.1           Loan Document. This Amendment is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated therein)
be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

3.2           Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms or conditions contained therein, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to any future consent, to, or
waiver, amendment, modification or other change of, any of the terms or
conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lenders
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

 

3.3           Reaffirmation. The Borrower hereby reaffirms the Obligations under
each Loan Document to which it is a party. The Borrower hereby further ratifies
and reaffirms the validity and enforceability of all of the liens and security
interests heretofore granted, pursuant to and in connection with the Security
Agreement or any other Loan Document, to the Agent, as collateral security for
the Obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such Obligations from and after the date hereof.

 

3.4           Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed signature page of this Amendment by facsimile transmission or
electronic transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

3.5           Construction; Captions. Each party hereto hereby acknowledges that
all parties hereto participated equally in the negotiation and drafting of this
Amendment and that, accordingly, no court construing this Amendment shall
construe it more stringently against one party than against the other. The
captions and headings of this Amendment are for convenience of reference only
and shall not affect the interpretation of this Amendment.

 



4 

 

 

3.6           Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns (as permitted under the Credit Agreement).

 

3.7           Governing Law. This Amendment SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

3.8           Severability. The illegality or unenforceability of any provision
of this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.

 

3.9           Release of Claims. In consideration of the Lenders’ and Agent’s
agreements contained in this Amendment, the Borrower hereby releases and
discharges each Lender and the Agent and their affiliates, subsidiaries,
successors, assigns, directors, officers, employees, agents, consultants and
attorneys (each, a “Released Person”) of and from any and all other claims,
suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which Borrower
ever had or now has against the Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of the Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof; provided however, that this
release shall not apply to future claims or causes of action by the Borrower.

 

3.10         Tranche Three Lender. The Tranche Three Lender and the
Administrative Agent, for the benefit of the Secured Parties, hereby agree as
follows: The Tranche Three Lender (x) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby,
(ii) it has received copies of the Credit Agreement and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Amendment and make the Additional Tranche Three Loan, and
(iii) it has, independently and without reliance upon the Agent or the Initial
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment and make
the Additional Tranche Three Loan, and (y) agrees that (i) it will,
independently and without reliance on the Agent or the Initial Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as the Tranche Three Lender.

 

[Signature page follows]

 

5 

 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 



  CAREVIEW COMMUNICATIONS, INC.,
a Nevada corporation,
as Holdings         By: /s/ Steven G. Johnson   Name: Steven G. Johnson   Title:
President and Chief Executive Officer         CAREVIEW COMMUNICATIONS, INC.,
a Texas corporation,
as Borrower         By: /s/ Steven G. Johnson   Name: Steven G. Johnson   Title:
President and Chief Executive Officer         PDL INVESTMENT HOLDINGS, LLC,
a Delaware limited liability company,
as Agent         By: /s/ Christopher Stone   Name: Christopher Stone   Title:
CEO and Treasurer         PDL INVESTMENT HOLDINGS, LLC,
a Delaware limited liability company,
as the Lender         By: /s/ Christopher Stone   Name: Christopher Stone  
Title: CEO and Treasurer         TRANCHE THREE LENDER:         /s/ Steven G.
Johnson   Steven G. Johnson (individually)         /s/ Dr. James R. Higgins  
Dr. James R. Higgins (individually)

  

Sixth Amendment to Credit Agreement 



 



 

